Citation Nr: 1454231	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  11-09 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a respiratory disorder.

3.  Entitlement to service connection for a skin condition.


REPRESENTATION

Appellant represented by:	Rick Little, Agent


ATTORNEY FOR THE BOARD

C. Bruce, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1967 to December 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied the Veteran's service connection claims for posttraumatic service disorder (PTSD), a respiratory disorder and a skin condition.  A claim for nonservice-connected pension was also denied. The Veteran filed a notice of disagreement with the February 2010 rating decision, and the RO subsequently issued a statement of the case (SOC) addressing PTSD only.  The Veteran timely appealed, and the RO certified the issue of entitlement to service connection for PTSD to the Board.  

The Board notes that the above stated issue has previously been characterized as entitlement to service connection for PTSD, given the evidence of record the Board has characterized the issue on appeal as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Board remanded the issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and the claim for nonservice-connected pension in August 2012 for further development and the issuance of a SOC respectively.  The RO issued a SOC for the issue of nonservice-connected pension in September 2014.  No substantive appeal has been filed with regard to that issue.  As will be further explained below, additional development is still required with regard to the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

In a February 2010 rating decision, the Veteran's claims for service connection for a respiratory disorder and a skin condition were denied.  In his November 2010 notice of disagreement, the Veteran, through his representative, stated that he disagreed with the February 2010 rating decision.  Additionally, in the March 2011 VA Form 9, the Veteran again noted that he wished to appeal the February 2010 rating decision.  The Board notes that while the issue of PTSD was specifically noted in the November 2010 notice of disagreement, the letter stated that the Veteran disagreed with the February 2010 rating decision.  The Board interprets that to mean that the Veteran disagreed with the rating decision in its entirety.  

The filing of a notice of disagreement places a claim in appellate status.  The failure to issue a statement of the case in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2014); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  The purpose of the remand is to give the RO an opportunity to cure this defect.  Thereafter, the RO should return the claims file to the Board only if the Veteran perfects his appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that if the claims file does not contain a notice of disagreement, a statement of the case and a VA Form 9 [substantive appeal], the Board is not required and has no authority to decide the claim).  Therefore, an SOC should be issued with regard to the claims for entitlement to service connection for a respiratory disorder and entitlement to service connection for a skin condition.

With regard to the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, the Board finds that additional development is necessary.  In the previous August 2012 Board remand, records from various VA medical centers used by the Veteran were requested.  Those treatment records were obtained and are included in the Virtual file.  Additionally, a VA psychiatric examination was requested by the AOJ and the Veteran was scheduled for an examination on August 29, 2013.  The record indicates that the Veteran failed to show for the scheduled appointment.  The record does not contain any notice letter regarding the appointment and there appears to be a discrepancy regarding the Veteran's correct address.  The record indicates that the Veteran has had several addresses over the course of the appeal, and it is unclear whether the Veteran received the examination notice at his current address.  

The Veteran was diagnosed with severe passive aggressive personality disorder in service following a psychiatric evaluation.  Current VA treatment records indicate that the Veteran has complained of and is being treated for anxiety.  Additionally it is noted that Veteran served in combat in Vietnam from August 1967 to March 1969.  See DD Form 214.  Special considerations attend the cases of combat Veterans.  38 U.S.C.A. § 1154(b) (West 2002).  For any Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  

With consideration of the above, the Board finds that after determining the Veteran's correct current address, the Veteran should be afforded another VA psychiatric evaluation to determine if the Veteran has an acquired psychiatric disorder, to include PTSD that is related to his active duty service.  VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).




Accordingly, the case is REMANDED for the following actions:

1.  Ensure that the RO/AMC has the Veteran's correct current address. 

2.  Issue a Statement of the Case concerning the request of entitlement to service connection for a respiratory disorder and entitlement to service connection for a skin disorder.  If, and only if, the Veteran completes his appeal by filing a timely substantive appeal on the aforementioned issues should it be returned to the Board.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 202 (2014).

3.  Schedule the Veteran for a VA psychiatric examination by an appropriate VA examiner.  The purpose of the examination is to determine the nature of the Veteran's claimed psychiatric disorder and whether any identified disorder began during active service or is related to any incident of service.
	
The following considerations must govern the examination:

(a).  The claims file and a copy of this remand must be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated.

(b).  The examiner must review all medical evidence associated with the claims file. In particular, the Board draws the examiner's attention to the in-service diagnosis of passive-aggressive personality disorder, the Veteran's service in Vietnam, and any current VA treatment records that indicate treatment for anxiety.

 (c).  All indicated testing must be accomplished.  The examiner must consider the Veteran's lay testimony and note in his or her report whether there is a medical basis for corroborating or discounting the credibility or reliability of the Veteran.
		
(d).  The examiner must provide a diagnosis for any psychiatric disorder found from considering the claims file and from examining the Veteran.

(e).  For any psychiatric disability diagnosed, the examiner must specifically opine whether that disability (1) began during service, or (2) is related to any incident of service, to include any fear of hostile military terrorist activity.

(f). In all conclusions, the examiner must identify and explain the medical bases of his or her opinion with reference to the claims file.

(g). The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran.  By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion.

4.  After completing all indicated development, the RO/AMC must readjudicate the Veteran's claims in light of all the evidence of record.  If the benefits sought on appeal remain denied, then the Veteran and his representative must be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.  Thereafter, if indicated, the case must be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

